Exhibit 10.35

 
 
SECURITIES PURCHASE AGREEMENT

 
This Securities Purchase Agreement (this “Agreement”) is dated as of September
11, 2009, between NewCardio, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Buy-In” shall have the meaning ascribed to such term in Section 4.10(c).
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means September 15, 2009 (with respect to each Purchaser who
shall have executed this Agreement before September 15, 2009) or such other date
as the Company, Vision Opportunity Master Fund Ltd. (“Vision”) and the Placement
Agent shall agree to in writing, but in no event later than September 18, 2009
(or four business days after the Closing, whichever is earlier).
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing Escrow Agreement” means that certain Closing Escrow Agreement dated as
of the date hereof, by and among the Company, the Placement Agent, Vision and
Company Counsel, as escrow agent.
 
 “Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Sichenzia Ross Friedman Ference LLP, with offices
located at 61 Broadway, 32nd Floor, New York, NY 10006.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
 “Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FDA” shall have the meaning ascribed to such term in Section 3.1(gg).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Market Price” shall mean the VWAP for the Company’s Common Stock for the five
(5) Trading Days immediately preceding the date as of which Market Price is to
be determined, where “VWAP” means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on a Trading Market, the daily volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b)  if the OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock
is not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported in the “Pink Sheets” published by Pink
OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Purchasers of a majority in interest of the Securities then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Medical Device” shall mean any instrument, apparatus, implement, machine,
contrivance, implant, in vitro reagent, or other similar or related article,
including a component part, or accessory which is: recognized in the official
National Formulary, or the United States Pharmacopoeia, or any supplement to
them, intended for use in the diagnosis of disease or other conditions, or in
the cure, mitigation, treatment, or prevention of disease, in man or other
animals, or intended to affect the structure or any function of the body of man
or other animals, and which does not achieve any of its primary intended
purposes through chemical action within or on the body of man or other animals
and which is not dependent upon being metabolized for the achievement of any of
its primary intended purposes or other non-drug based medical related technology
or product developed, manufactured, marketed or distributed by the Company as of
the date hereof.
 
“Per Share Purchase Price” equals $1,000, for each share of Series C Preferred
Stock; provided, however, that for purposes of the Amended and Restated
Certificate of Designation of Preferences, Rights and Limitations of the Series
C Preferred Stock, it shall mean $1.00 per share of the Company’s common stock
as of the date hereof, and otherwise refers to the price per share of the
Company’s common stock, subject to adjustment for reverse and forward stock
splits, stock dividends, stock combinations and other similar transactions of
the Common Stock that occur after the date of this Agreement.
 
“Permit” shall have the meaning ascribed to such term in Section 3.1(gg).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Placement Agent” means The Benchmark Company, LLC.
 
“Preferred Stock Holder” means each of Vision (and affiliates) and Platinum –
Montaur Life Science, LLC.
 
“Preferred Stock Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of December 27, 2007, between the Company and the Preferred
Stock Holders.
 
 
3

--------------------------------------------------------------------------------

 
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser” and “Purchasers” shall have the meanings ascribed to such terms,
respectively, in the preamble to this Agreement.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.
 
“Registrable Securities” shall mean the Shares and the Warrant Shares.
 
 “Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Resolutions” shall have the meaning ascribed to such term in Section
2.2(a)(vii).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 “SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Series C Preferred Stock issued or issuable to each
Purchaser pursuant to this Agreement.
 
“Share Delivery Date” shall have the meaning ascribed to such term in Section
4.10(c).
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act, including the location and/or reservation of borrowable
shares of Common Stock or creation of any net short position with respect to the
Securities. 
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or the Over the Counter Bulletin
Board (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Warrants, the Closing Escrow
Agreement and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
“Transfer Agent” means Action Stock Transfer Corp., the current transfer agent
of the Company, with a mailing address of 7069 S. Highland Dr., Suite 300
 
Salt Lake City, UT 84121, and any successor transfer agent of the Company.
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a), which Warrants
shall be exercisable not earlier than 180 days after the Closing Date and have a
term of exercise equal to five (5) years, in the form of Exhibit B attached
hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, agrees to
purchase, up to an aggregate of $5,400,000 of Shares (and Warrants to be issued
in connection therewith).  Each Purchaser shall, pursuant to the Closing Escrow
Agreement, deliver to Company Counsel prior to the Closing Date, via wire
transfer, immediately available funds equal to such Purchaser’s Subscription
Amount as set forth on the signature page hereto executed by such Purchaser and
the Company shall deliver to each Purchaser on the Closing Date, its respective
Shares and a Warrant in the amounts set forth on the signature page hereto
executed by such Purchaser and the Company, and the Company and each Purchaser
shall deliver the other items set forth in Section 2.2 deliverable at the
Closing.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3, the Closing shall occur at the offices of Company Counsel
or such other location as the parties shall mutually agree.
 
 
5

--------------------------------------------------------------------------------

 
2.2 Deliveries.
 
(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit A
attached hereto;
 
(iii) a certificate duly issued by the Company representing the Shares purchased
by the Purchaser;
 
(iv) a Warrant, duly executed by the Company, in the form of Exhibit B attached
hereto, registered in the name of such Purchaser to purchase up to a number of
shares of Common Stock equal to 100% of the number of shares Common Stock
issuable upon conversion of the Shares purchased by such Purchaser, with an
exercise price equal to 120% of the Per Share Purchase Price, subject to
adjustment therein;
 
(v) duly adopted resolutions of the Board of Directors of the Company consistent
with Section 3.1(c) herein and in a form reasonably acceptable to such Purchaser
(the “Resolutions”);
 
(vi) a secretary’s certificate, dated as of the Closing Date, certifying as to
(A) the Resolutions, (B) the Certificate of Incorporation of the Company,
certified as of a date within ten (10) days of the Closing Date, by the
Secretary of State of the State of Delaware, and (C) the Bylaws of the Company,
each as in effect at the Closing; and
 
(vii) an officer’s certificate in form and substance reasonably satisfactory to
the Purchaser, dated as of the Closing Date, certifying that the representations
and warranties of the Company contained herein are true and correct as of the
Closing Date.
 
(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:
 
(i) this Agreement duly executed by such Purchaser; and
 
(ii) such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company pursuant to the Closing Escrow Agreement.
 
2.3 Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing  are subject to the satisfaction or waiver (by the Company in its sole
discretion) of the following conditions:
 
 
6

--------------------------------------------------------------------------------

 
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained in Section 3.2
(unless as of a specific date therein in which case such representations and
warranties shall be true as of such specific date);
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed pursuant to the Transaction Documents at or prior to the Closing Date
shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of each Purchaser hereunder in connection with
the Closing are subject to the satisfaction or waiver (by such Purchaser in its
sole discretion) of the following conditions:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein in which case such representations and warranties shall
be true as of such specific date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed pursuant to the Transaction Documents at or prior to the Closing Date
shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v) trading in the Common Stock shall not have been suspended by the Commission
or the Company’s principal Trading Market (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
 
7

--------------------------------------------------------------------------------

 


 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to each Purchaser:
 
(a) Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.
 
(b) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”), and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.3 of this Agreement, (ii)
the filing with the Commission of a Form D, (iii) application(s) to each
applicable Trading Market for the listing of the Securities for trading thereon
in the time and manner required thereby and (iv) such filings as are required to
be made under applicable state securities laws (collectively, the “Required
Approvals”).
 
(f) Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens.  The Warrant Shares, when issued in accordance with the terms of
the Warrants, will be validly issued, fully paid and nonassessable, free and
clear of all Liens.  The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement and the Warrants.
 
 
9

--------------------------------------------------------------------------------

 
 
(g) Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(g).  Except in connection with the sale of the 12% Secured
Revolving Debentures on July 30, 2009 (the “Debentures”), the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the contractual obligations referenced in
Schedule 3.1(g), pursuant to the exercise of employee stock options under the
Company’s stock option plans in the SEC Reports, the issuance of shares of
Common Stock and/or restricted stock units (that may be settled with Common
Stock upon vesting) to employees pursuant to written employment agreements or
pursuant to the Company’s employee stock purchase plans (as described in the SEC
Reports) and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act or registration statement on Form S-8/A.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as a result of the purchase and sale of the
Securities and as disclosed above and on Schedule 3.1(g), as at the date hereof,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and non-assessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(h) SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Since the filing of the SEC Reports, no
event has occurred that would require an amendment to any of the SEC
Reports.  The Company has never been an issuer subject to Rule 144(i) under the
Securities Act.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
 
10

--------------------------------------------------------------------------------

 
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof, (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective business, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 Trading Day prior to the
date that this representation is made.
 
(j) Litigation.  Except as disclosed in the Company’s SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
 
11

--------------------------------------------------------------------------------

 
 
(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(l) Compliance.  Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
is or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
 
12

--------------------------------------------------------------------------------

 
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(o) Intellectual Property Rights.  The Company owns or possesses adequate rights
or licenses to use all trademarks, trademark applications and registrations,
trade names, service marks, service mark registrations, service names, patents,
patent rights, patent applications, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted.  Schedule 3.1(o) contains a complete and
accurate list of all patented and registered Intellectual Property owned by the
Company and all pending patent applications and applications for the
registration of other Intellectual Property owned or filed by the
Company.  Schedule 3.1(o) also contains a complete and accurate list of all
licenses and other rights granted by the Company to any third party with respect
to Intellectual Property and licenses and other rights with respect to
Intellectual Property granted by any third party to the Company.  None of the
rights of the Company in its Intellectual Property have expired or terminated,
or are expected to expire or terminate within five years from the date of this
Agreement.  To the knowledge of the Company, except as described in Schedule
3.1(o), there are no third parties who have rights to any of the Intellectual
Property owned or licensed by the Company, except for the rights retained by the
owners of the Intellectual Property that is licensed to the Company.  The
Company has no knowledge of any infringement by the Company or any of the
Company’s licensors or licensees of any Intellectual Property rights of
others.  The Company has no knowledge of any infringement by any third parties
of any Intellectual Property owned or licensed by the Company, or of any
development of similar or identical trade secrets or technical information by
others.  There is no claim, action or proceeding being made or brought against,
or to the Company’s knowledge, being threatened against, the Company or any of
the Company’s licensors regarding its Intellectual Property or infringement of
other Intellectual Property rights.  The Company does not have any knowledge of
any facts or circumstances that could reasonably be expected to give rise to any
of the foregoing.  To the Company’s knowledge, there is no patent or patent
application which contains claims that interfere with the issued or pending
claims of any of the Intellectual Property owned or licensed by the
Company.  The Company, the inventors of the Intellectual Property owned or
licensed by the Company, and, to the Company’s knowledge, the Company’s
licensors, have complied with the duty of candor and disclosure set forth in 37
C.F.R. § 1.56 with respect to each of the patents and patent applications
comprising the Intellectual Property owned or licensed by the Company.  None of
the technology employed by the Company has been obtained or is being used by the
Company in violation of any contractual obligation binding on the Company or, to
the Company’s knowledge, any of its officers, directors or employees in
violation of the rights of any persons.  The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
its Intellectual Property.
 
 
13

--------------------------------------------------------------------------------

 
 
(p) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q) Transactions With Affiliates and Employees.  Except as disclosed in the
Company’s SEC Reports, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
 
14

--------------------------------------------------------------------------------

 
(s) Certain Fees.  The Purchasers shall have no obligation with respect to any
brokerage for finder’s fees or commissions or with respect to any claims made by
or on behalf of other Persons for any such fees or commissions that may be due
and payable by the Company in connection with the transactions contemplated by
the Transaction Documents.
 
(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u) Registration Rights. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents.  The Company is
eligible to register its Common Stock and the Warrant Shares for resale by the
Purchasers under Form S-1 promulgated under the Securities Act.  Except as
specified in Schedule 3.1(u), neither the Company nor any of its subsidiaries
has granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.
 
(v) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to the Exchange Act, and the Company has taken no action designed to,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.  Except as disclosed in the Company’s SEC Reports, the Company has
not, in the 12 months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as disclosed in the Company’s SEC
Reports, the Company is, immediately after the consummation of the transactions
contemplated by the Transaction Documents will be, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
all such listing and maintenance requirements.
 
 
15

--------------------------------------------------------------------------------

 
 
(w) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(x) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2.
 
(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
 
(z) Solvency.  After giving effect to the transactions contemplated by this
Agreement and the Transaction Documents, including, without limitation, the
expenses to be incurred by the Company and its Subsidiaries in connection
herewith and therewith, neither the Company nor any of its Subsidiaries intends
to: (i) be insolvent; (ii) be left with unreasonably small capital with which to
engage in its business; or (iii) incur debts beyond its ability to pay such
debts as they mature.  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  Schedule 3.1(z) sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (z) the present value of any lease payments in
excess of $50,000 due under leases required to be capitalized in accordance with
GAAP.  Neither the Company nor any Subsidiary is in material default with
respect to any Indebtedness.
 
 
16

--------------------------------------------------------------------------------

 
 
(aa) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(bb) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(cc) Accountants.  The Company’s accounting firm is RBSM, LLP.  To the knowledge
and belief of the Company, such accounting firm (i) is a registered public
accounting firm as required by the Exchange Act and (ii) shall express its
opinion with respect to the financial statements to be included in the Company’s
Annual Report for the year ending December 31, 2009.
 
(dd) Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
 
17

--------------------------------------------------------------------------------

 
 
(ee) RESERVED
 
(ff) Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(gg) FDA.  The Company possesses all certificates, authorizations, approvals,
licenses and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business as presently conducted
(“Permits”), including all Permits required by the United States Food and Drug
Administration (the “FDA”) or any other federal, state or foreign agencies or
bodies engaged in the regulation of Medical Devices, and the Company has not
received any notice of proceedings relating to the revocation or modification of
any such Permit.  There is no pending, completed or, to the Company's knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Medical Device, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Medical Device, (iii) imposes a clinical hold on any clinical investigation
by the Company or any of its Subsidiaries, (iv) enjoins production at any
facility of the Company or any of its Subsidiaries, (v) enters or proposes to
enter into a consent decree of permanent injunction with the Company or any of
its Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules or
regulations by the Company or any of its Subsidiaries, and which, either
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed to
the Company any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by the Company.
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser, severally
and not jointly, hereby represents and warrants as of the date hereof and as of
the Closing Date to the Company as follows (unless as of a specific date
therein):
 
 
18

--------------------------------------------------------------------------------

 
 
(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Purchaser.  Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b) Own Account.  Such Purchaser is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities
laws).  Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business.
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be, either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) as of the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
 
 
19

--------------------------------------------------------------------------------

 
 
(f) Reliance on Exemptions.  Such Purchaser understands that the
Securities  have not been registered under the Securities Act or applicable
state securities laws, and that the Securities may not be offered for sale,
sold, transferred or assigned (i) in the absence of (A) an effective
registration statement therefor under the Securities Act or applicable state
securities laws or (B) an opinion of counsel, in a generally acceptable form,
that registration is not required under the Securities Act or applicable state
securities laws or (ii) unless sold pursuant to Rule 144.  Such Purchaser
understands that the Company is relying in part upon the truth and accuracy of,
and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Securities.
 
(g) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h) Legends.  Such Purchaser understands that the certificates or other
instruments representing the Shares and the Warrants and, until such time as the
sale of the Shares and the Warrant Shares have been registered under the
Securities Act, the stock certificates representing the Shares and the Warrant
Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
 
20

--------------------------------------------------------------------------------

 
 
THIS CERTIFICATE AND THE SECURITIES REPRE­SENTED BY THIS CERTIFICATE AND ALL
RIGHTS THEREIN ARE SUBJECT TO, AND RESTRICTED AS TO TRANSFER BY THE PROVISIONS
OF A CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF SEPTEMBER 11, 2009,
BETWEEN NEWCARDIO, INC., A DELAWARE CORPORATION AND THE CERTIFICATE HOLDER.  A
COPY OF SUCH AGREEMENT, AS MAY BE AMENDED FROM TIME TO TIME, IS ON FILE AND
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (i) such Securities are registered for resale under the Securities
Act, (ii) in connection with a sale transaction, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that a public sale, assignment or transfer of the Securities may be made
without registration under the Securities Act, (iii) such holder provides the
Company with reasonable assurances that the Securities can be sold pursuant to
Rule 144(b)(i) promulgated under the Securities Act (or a successor rule
thereto), or (iv) such holder provides the Company reasonable assurance that the
Securities have been or are being sold pursuant to Rule 144.
 
The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
(i) Each Purchaser agrees that sales and other transfers or dispositions of the
Securities are restricted entirely for six (6) months after the Closing Date,
and thereafter shall be limited through the date that is the last day of the
12th month following the Closing Date, as follows:
 
 
21

--------------------------------------------------------------------------------

 
 
Based 30 day VWAP, Purchasers can sell (transfer or dispose of shares) during
months 6-12 after the Closing Date, according to the following schedule:





  30-day Avg Trading Volume  
Low (000’s)
High (000’s)
Volume of investors stock they are able to sell / day (1)
0
50
2.5%
50
100
5%
100
150
7.5%
150
250
10%
250
500
25%
500
And up
No limit



 (1) For months 6-12, volumes above are permissible if the stock is trading at
or over $1.25 per share. If the stock is trading below $1.25 per share (based on
5 day VWAP), sales, transfers and other dispositions are not permitted.  After
month 12 there is no price restriction or volume limitations for sales,
transfers and other dispositions.


 


 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 SEC Reports.  The Company covenants to timely file (or obtain extensions
pursuant to Rule 12b-25 promulgated under the Exchange Act in respect thereof
and file within the applicable grace period) all SEC Reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act through
and including the date that the Securities may be freely resold without
restriction pursuant to Rule 144. As long as any Purchaser owns Securities, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities, including without limitation, under Rule 144.
 
4.2 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
 
 
22

--------------------------------------------------------------------------------

 
 
4.3 Securities Laws Disclosure; Publicity.  The Company shall, within four (4)
business days after  the Closing Date, issue a press release and file a Current
Report on Form 8-K with the Commission, disclosing the material terms of the
transactions contemplated hereby, and including the Transaction Documents as
exhibits thereto.  From and after the issuance of such press release, the
Company shall have publicly disclosed all material, non-public information
delivered to any of the Purchasers by the Company or any of its subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents.  The Company
and each Purchaser shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor any Purchaser shall issue any such press release nor otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of any Purchaser, or without the prior consent of each
Purchaser, with respect to any press release of the Company, which consent shall
not unreasonably be withheld or delayed, except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the Commission and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such required
disclosure under this clause (b).
 
4.4 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser could
be deemed to trigger the provisions of any control share agreement, business
combination agreement poison pill or other such plan or arrangement, by virtue
of receiving Securities under the Transaction Documents or under any other
agreement between the Company and the Purchasers.
 
4.5 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.6 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for repayment of indebtedness and/or working capital
purposes, and shall not use such proceeds for (a) the redemption of any Common
Stock or Common Stock Equivalents or (b) the settlement of any outstanding
litigation.
 
 
23

--------------------------------------------------------------------------------

 
 
4.7 Indemnification of Purchasers.   Subject to the provisions of this Section
4.7, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by such Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel.  The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
 
4.8 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares on such Trading Market and
promptly secure the listing of all of the Shares and Warrant Shares on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then include in such
application all of the Shares and Warrant Shares, and will take such other
action as is necessary to cause all of the Shares and Warrant Shares to be
listed or quoted on such other Trading Market as promptly as possible.  The
Company will then take all action reasonably necessary to continue the listing
and trading of its Common Stock on a Trading Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Trading Market.
 
4.9 Short Sales.  The Purchasers warrant that, prior to the date hereof, neither
they nor any Affiliates have executed, and Purchasers covenant that, for a
period of one (1) year after the Closing Date neither they nor any Affiliates
shall execute, any Short Sales in the securities of the Company.
 
4.10 Transferability; Certificate.
 
 
24

--------------------------------------------------------------------------------

 
 
(a) The sale, transfer and other disposition is limited to the extent provided
in Section 3.2(i) above.  In any event, the Securities may only be disposed of
in compliance with state and federal securities laws.  In connection with any
transfer of the Securities other than pursuant to an effective registration
statement, to the Company, to an Affiliate of a Purchaser or in connection with
a pledge as contemplated in Section 4.10(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.
 
(b) Certificates evidencing the Securities will contain the following legend,
until such time as they are not required under Section 4.10(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.
 
THIS CERTIFICATE AND THE SECURITIES REPRE­SENTED BY THIS CERTIFICATE AND ALL
RIGHTS THEREIN ARE SUBJECT TO, AND RESTRICTED AS TO TRANSFER BY THE PROVISIONS
OF A CERTAIN SECURITIES PURCHASE AGREEMENT, DATED AS OF SEPTEMBER 11, 2009,
BETWEEN NEWCARDIO, INC., A DELAWARE CORPORATION AND THE CERTIFICATE HOLDER.  A
COPY OF SUCH AGREEMENT, AS MAY BE AMENDED FROM TIME TO TIME, IS ON FILE AND
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
 
 
25

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Purchaser transferee of the pledge.  No notice shall be required
of such pledge.  At the appropriate Purchaser’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Except as otherwise provided in Section 4.10(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.10(b) shall continue to bear the legend set forth in this Section
4.10(b) and be subject to the restrictions on transfer set forth in Section
4.10(a).
 
(c) Certificates evidencing Securities due to be delivered pursuant to the
Transaction Documents, shall not contain any legend (including the legend set
forth in Section 4.10(b)): (i) while a registration statement covering such
Securities is then effective, or (ii) following a sale or transfer of such
Securities pursuant to Rule 144 (assuming the transferee is not an Affiliate of
the Company), or (iii) while such Securities are eligible for sale by the
selling Investor without volume restrictions under Rule 144.  The Company agrees
that following the Effective Date or such other time as legends are no longer
required to be set forth on certificates representing Securities under this
Section 4.10(c), it will, no longer than three (3) Trading Days following the
delivery by an Investor to the Company or the Transfer Agent of a certificate
representing such Securities containing a restrictive legend, deliver or
instruct the Transfer Agent to deliver to such Investor, Securities which are
free of all restrictive and other legends.  If the Company is then eligible,
certificates for Securities subject to legend removal hereunder shall be
transmitted by the Transfer Agent to an Investor by crediting the prime
brokerage account of such Investor with the Depository Trust Company System as
directed by such Investor.  If an Investor shall make a sale or transfer of
Securities either (x) pursuant to Rule 144 or (y) pursuant to a registration
statement and in each case shall have delivered to the Company or the Company’s
transfer agent the certificate representing the applicable Securities containing
a restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Securities delivery being the “Share Delivery Date”) and (1) the Company shall
fail to deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive or other legends
by the third Trading Day following the Share Delivery Date and (2) following
such third Trading Day after the Share Delivery Date and prior to the time such
Securities are received free from restrictive legends, the Investor, or any
third party on behalf of such Investor, purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Securities (a “Buy-In”), then, in addition to any other rights
available to the Investor under the Transaction Documents and applicable law,
the Company shall pay in cash to the Investor (for costs incurred either
directly by such Investor or on behalf of a third party) the amount by which the
total purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceed the proceeds received by such Investor as
a result of the sale to which such Buy-In relates.  The Investor shall provide
the Company written notice indicating the amounts payable to the Investor in
respect of the Buy-In.  The Company may not make any notation on its records or
give instructions to any transfer agent of the Company that enlarge the
restrictions on transfer set forth in this Section 4.10.
 
 
26

--------------------------------------------------------------------------------

 
 
4.11 Warrant Shares.  If all or any portion of a Warrant is exercised at a time
when there is an effective registration statement to cover the issuance or
resale of the Warrant Shares or if the Warrant is exercised via cashless
exercise, the Warrant Shares issued pursuant to any such exercise shall be
issued free of all legends.  Upon a cashless exercise of a Warrant, the holding
period for purposes of Rule 144 shall tack back to the original date of issuance
of such Warrant.
 
4.12 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.13 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.3.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.3, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Disclosure Schedules.  Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary other than the provisions of Section 4.9, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.3, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.3 and (iii) no
Purchaser shall have any duty of confidentiality to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.3.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
4.14           Approval Rights – New Capital Raise or Investment.  For one year
after the Closing Date, Vision Opportunity Master Fund Ltd. (“Vision”) shall
have the right to approve (which approval shall not be unreasonably withheld,
delayed or conditioned) any new capital raise or investment (1) by a strategic
or financial investor in the Company if, in either case, the price per share for
such investment is lower than the lower of (x) 15% below the market price for
the Corporation’s common shares (using 5-day VWAP), or (y) the price per share
for the PIPE transaction, or (2) Vision also shall have the right to approve
(which approval shall not be unreasonably withheld, delayed or conditioned) any
new  investor in an equity, equity linked or debt offering by the Company that
is not a strategic investor, provided that, in the case of such other investor
the determination is limited to whether the investor is of a class/type that
reasonably would be viewed as consistent with the other investors holding PIPE
securities of the Company, and, to facilitate the foregoing, the Company will
submit, reasonably in advance of committing to any future investment with a
potential investor, the name of the investor to Vision, for prior written
approval and further provided that Vision shall act reasonably and promptly in
its review of such submission and the designation of such investor as an
eligible investor.
 


 
ARTICLE V.
 
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before
September15, 2009 (with respect to each Purchaser who shall have executed this
Agreement on or before September 15, 2009), unless extended by written approval
of the Placement Agent, Vision and the Company, but in no event later than
September 18, 2009); provided, however, that no such termination will affect the
right of any party to sue for any breach by the other party (or parties).
 
5.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.
 
 
28

--------------------------------------------------------------------------------

 
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company, Vision and the Purchasers holding at least
51% in interest of the Shares then outstanding (which may include the Shares
hold by Vision if Vision has approved the amendment or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers at least 25% of the Securities
originally purchased by such purchaser, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the Purchasers.
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 or Section 5.22.
 
 
29

--------------------------------------------------------------------------------

 
 
5.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then, in addition to the obligations of the Company under Section
4.7, the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
5.10 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.
 
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
30

--------------------------------------------------------------------------------

 
 
5.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).
 
5.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies.  In addition to being entitled to exercise all rights or remedies
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.
 
 
31

--------------------------------------------------------------------------------

 
 
5.18 Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19 Saturdays, Sundays, Holidays,
etc.                                                                If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.
 
5.20 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.21 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
5.22 The Company acknowledges that it has engaged The Benchmark Company, LLC
(“the Placement Agent”) as placement agent in connection with the sale of the
Securities and that the Company shall be responsible for the Placement Agent’s
fees hereunder. The Placement Agent shall be entitled to rely on the
representations and warranties of the Company hereunder as a third party
beneficiary hereto.
 
(Signature Pages Follow)
 

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


NEWCARDIO, INC.
 
 
Address for Notice:
2350 Mission College Blvd.
Suite 1175
Santa Clara, CA 95054
 
By: /s/ Richard D. Brounstein

--------------------------------------------------------------------------------

Name: Richard D. Brounstein
Title: CFO
 
 
With a copy to (which shall not constitute notice):
 
 
Andrew Smith
Sichenzia Ross Friedman Ference LLP
61 Broadway
32nd Floor
New York, NY 10006
Direct: 646-810-2180
Phone: 212-930-9700
Fax:     212-930-9725
Email:  asmith@srff.com
 
 
 
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
33

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO NWCI SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
_________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory: ______________________________________
Address for Notice of Purchaser:______________________________________________








Address for Delivery of Securities for Purchaser (if not same as address for
notice):










Subscription Amount: $_________________


Shares: _________________


Warrant Shares: _______________




EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]




[SIGNATURE PAGES CONTINUE]



 
34

--------------------------------------------------------------------------------

 

Exhibit A
 
SRFF Header [srffheader.jpg]



 
September 15, 2009
 
To the Purchasers Signatory to the
  Securities Purchase Agreement (hereinafter defined) (the “Purchasers”)


 
 
Re:
NewCardio, Inc.

 
Ladies and Gentlemen:
 
We have acted as counsel to NewCardio, Inc., a Delaware corporation, (the
“Company”), in connection with the Securities Purchase Agreement, dated as of
September 11, 2009, between you and the Company (the “Agreement”) and the
transactions contemplated therein.  Capitalized terms used herein and not
otherwise defined herein shall have the same meanings ascribed to such terms in
the Agreement.  The Agreement and the Warrants are hereinafter referred to
collectively as the “Transaction Documents.”
 
In so acting, we have examined (i) the Transaction Documents, (ii) the Company’s
Articles of Incorporation, as amended and in effect on the date hereof (the
“Articles of Incorporation”), and (iii) the Company’s Bylaws, as in effect on
the date hereof (the “Bylaws”), and we have examined and considered such
corporate records, certificates and matters of law as we have deemed appropriate
as a basis for our opinions set forth below.
 
In rendering the opinions set forth in this opinion letter, we assume the
following:


 
a.
the legal capacity of each natural person and the legal existence of all parties
other than the Company to the transactions referred to in the Transaction
Documents;



 
b.
the power and authority of each person other than the Company or person(s)
acting on behalf of the Company to execute, deliver and perform each document
executed and delivered and to do each other act done or to be done by such
person;



 
c.
the legality, validity, binding effect and enforceability as to each person
other than the Company or person(s) acting on behalf of the Company of each
document executed and delivered or to be executed or delivered and of each other
act done or to be done by such person;

 
SRFF Footer [srfffooter.jpg]
61 Broadway    New York, New York  10006  212-930-9700  212-930-9725 Fax
www.srff.com
 
 
A-1

--------------------------------------------------------------------------------

 
 
SRFF Header [srffheader.jpg]

 
d.
the transactions referred to in the Transaction Documents have been consummated;



 
e.
the genuineness of all signatures and the completeness of each document
submitted to us;



 
f.
that the addressees have acted in good faith, without notice of adverse claims,
and have complied with all laws applicable to them that affect the transactions
referred to in the Transaction Documents;



 
g.
that no action, discretionary or otherwise, will be taken by or on behalf of the
Company in the future that might result in a violation of law; and

 

 
h.  
that with respect to the Transaction Documents and to the transactions referred
to therein, there has been no mutual mistake of fact and there exists no fraud
or duress.

 
As to certain questions of fact material to this opinion, we have relied upon
statements or certificates of public officials and officers of the Company. We
provide no opinion with respect to usury laws.


Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that as of
the date hereof:
 
1. The Company has all requisite power and authority (i) to execute, deliver and
perform the Transaction Documents, (ii) to issue, sell and deliver the Shares,
the Warrants and the Warrant Shares pursuant to the Transaction Documents and
(iii) to carry out and perform its obligations under, and to consummate the
transactions contemplated by, the Transaction Documents.


2. All action on the part of the Company, its directors and its stockholders
necessary for the authorization, execution and delivery by the Company of the
Transaction Documents, the authorization, issuance, sale and delivery of the
Shares and the Warrants pursuant to the Agreement, the issuance and delivery of
the Warrant Shares and the consummation by the Company of the transactions
contemplated by the Transaction Documents has been duly taken.  The Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their terms, except that (a) such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights in general and (b) the remedies
of specific performance and injunctive and other forms of injunctive relief may
be subject to equitable defenses.
 
SRFF Footer [srfffooter.jpg]
61 Broadway    New York, New York  10006  212-930-9700  212-930-9725 Fax
www.srff.com
 
 
A-2

--------------------------------------------------------------------------------

 
 
SRFF Header [srffheader.jpg]

3. After giving effect to the transactions contemplated by the Agreement, and
immediately after the Closing, the authorized capital stock of the Company will
consist of: 99,000,000 shares of Common Stock, of which based solely upon
information provided by the Company, 23,900,000 shares of Common Stock will be
issued and outstanding and 35,080,909 shares1 will be reserved for issuance upon
conversion of issued and outstanding options, warrants and other derivative
securities, 6,451,230 shares will be reserved for issuance to employees,
officers and directors under the Company’s 2004 Equity Compensation Plan and
2009 Equity Compensation Plan.


4. The Shares and Warrants which are being issued on the date hereof pursuant to
the Agreement have been duly authorized and validly issued and are fully paid
and nonassessable and to our knowledge free of preemptive or similar rights, and
have been issued in compliance with applicable securities laws, rules and
regulations.  The Warrant Shares have been duly and validly authorized and
reserved for issuance, and when issued upon the exercise of the Warrants in
accordance with the terms therein, will be validly issued, fully paid and
nonassessable, and to our knowledge free of any preemptive or similar
rights.  To our knowledge, except for rights described in Schedule 3.1(g) of the
Agreement, there are no other options, warrants, conversion privileges or other
rights presently outstanding to purchase or otherwise acquire from the Company
any capital stock or other securities of the Company, or any other agreements to
issue any such securities or rights.  The rights, privileges and preferences of
the Common Stock are as stated in the Company’s Certificate of Incorporation and
with regard to the Preferred Stock are set forth in the Amended and Restated
Certificate of Designation of Preferences, Rights and Limitations of the Series
C Preferred Stock.


5. Based in part upon the representations of the Purchasers contained in the
Agreement, the Shares, the Warrants and the Warrant Shares may be issued to the
Purchasers without registration under the Securities Act of 1933, as amended.

6. The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Shares, the Warrants and the Warrant Shares pursuant to
the Agreement do not (a) conflict with or result in a violation of any provision
of law, rule or regulation applicable to the Company or its Subsidiaries or of
the certificate of incorporation or by-laws or other similar organizational
documents of the Company or its Subsidiaries, (b) conflict with, result in a
breach of or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or result in or permit the
termination or modification of, any agreement, instrument, order, writ, judgment
or decree known to us to which the Company of its Subsidiaries is a party or is
subject and of which we have knowledge or (c) result in the creation or
imposition of any lien, claim or encumbrance on any of the assets or properties
of the Company or its Subsidiaries.
 
______________________
1 Plus shares underlying the Series C Convertible Preferred stock and warrants
issuable under the Securities Purchase Agreement dated as of September 11, 2009.
 
SRFF Footer [srfffooter.jpg]
61 Broadway    New York, New York  10006  212-930-9700  212-930-9725 Fax
www.srff.com
 
 
A-3

--------------------------------------------------------------------------------

 
 
SRFF Header [srffheader.jpg]

7. To our knowledge, except as set forth in the Agreement, there is no claim,
action, suit, proceeding, arbitration, investigation or inquiry, pending or
threatened, before any court or governmental or administrative body or agency,
or any private arbitration tribunal, against the Company or its Subsidiaries, or
any of the officers, directors or employees (in connection with the discharge of
their duties as officers, directors and employees) of the Company or its
Subsidiaries, or affecting any of its properties or assets.


8. In connection with the valid execution, delivery and performance by the
Company of the Transaction Documents, or the offer, sale, issuance or delivery
of the Shares, the Warrants and the Warrant Shares or the consummation of the
transactions contemplated thereby, no consent, license, permit, waiver, approval
or authorization of, or designation, declaration, registration or filing with,
any court, governmental or regulatory authority, or self-regulatory
organization, is required, other than customary Blue Sky filings and the filing
with the Securities and Exchange Commission (on Edgar) of a Form D notice of an
exempt offering of securities.


9. The Company, after the consummation of the transactions contemplated by the
Transaction Documents shall not be, an Investment Company within the meaning of
the Investment Company Act of 1940, as amended.


These opinions are limited to the matters expressly stated herein and are
rendered solely for your benefit and may not be quoted or relied upon for any
other purpose or by another person.
 
The opinions expressed herein are subject to the following assumptions,
limitations, qualifications and exceptions:
 
A.           We have assumed the genuineness of all signatures, the authenticity
of all Transaction Documents submitted to us as originals, the conformity with
originals of all Transaction Documents submitted to us as copies, the
authenticity of certificates of public officials and the due authorization,
execution and delivery of all Transaction Documents (except the due
authorization, execution and delivery by the Company of the Transaction
Documents).
 
SRFF Footer [srfffooter.jpg]
61 Broadway    New York, New York  10006  212-930-9700  212-930-9725 Fax
www.srff.com
 
 
A-4

--------------------------------------------------------------------------------

 
 
SRFF Header [srffheader.jpg]
 
B.           We have assumed that each of the parties to the Transaction
Documents other than the Company (the “Other Parties”) has the legal right,
capacity and power to enter into, enforce and perform all of its obligations
under the Transaction Documents.  Furthermore, we have assumed the due
authorization by each of the Other Parties of all requisite action and the due
execution and delivery of the Transaction Documents by each of the Other
Parties, and that the Transaction Documents are valid and binding upon each of
the Other Parties and are enforceable against each Other Party in accordance
with their terms.
 
C.           Whenever a statement herein is qualified by "to our knowledge" or
similar phrase, it means that, during the course of our representation of the
Company for the purposes of this opinion letter, (1) no information that would
give those lawyers who participated in the preparation of the letter
(collectively, the "Opinion Letter Participants") current actual knowledge of
the inaccuracy of such statement has come to their attention; (2) we have not
undertaken any independent investigation or inquiry to determine the accuracy of
such statement; (3) any limited investigation or inquiry otherwise undertaken by
the Opinion Letter Participants during the preparation of this opinion letter
should not be regarded as such an investigation or inquiry; and (4) no inference
as to our knowledge of any matters bearing on the accuracy of any such statement
should be drawn from the fact of our representation of the Company.


We are counsel admitted to practice in the State of New York and we do not
express any opinion with respect to the effect or applicability of the laws of
any jurisdiction, other than the laws of the State of New York and the federal
laws of the United States of America.
 
This opinion is given as of the date hereof and we assume no obligation, to
update or supplement this opinion to reflect any facts or circumstances which
may hereafter come to our attention or any changes in laws which may hereafter
occur.
 
Sincerely,
 
Sichenzia Ross Friedman Ference LLP
 




.
 
 
 
 

SRFF Footer [srfffooter.jpg]
61 Broadway    New York, New York  10006  212-930-9700  212-930-9725 Fax
www.srff.com
 

 
A-5

--------------------------------------------------------------------------------

 

Exhibit B


Form of Warrant
[See Exhibit 4.12 of this Form 8-K]
 
 
 

 

 
B-1

--------------------------------------------------------------------------------

 

Schedules


3.1(a)
3.1(g)
3.1(o)
3.1(z)
 
 
 
 
 
 
 

 
 
 